Exhibit 10.2

 

Agreement of Separation

 

This document outlines the agreement between Gerhard Nederlof, Corporate Vice
President, EuroPacific Business and Managing Director and employee of C-COR
Broadband Europe, B.V. and C-COR, Incorporated as it relates to Mr. Nederlof’s
termination of employment with C-COR:

 

Both parties agree to the following conditions:

 

  •   Due to a reorganization in the management structure of the Company,
Mr. Nederlof’s position will become “redundant” effective January 1, 2006.

 

  •   This agreement of separation will serve as meeting any required
notification period for this redundancy.

 

  •   Mr. Nederlof will remain with the company as an active employee until
June 30, 2006.

 

  •   During the period of January 1, 2006 through June 30, 2006, Mr. Nederlof
will commit his full-time efforts to effectively transitioning the current
management activities of the EuroPac organization including:

 

  •   Transition current status information to appropriate C-COR employees
including Tim Gropp, Mike Pohl, Rod Peery and other individuals as identified
and aid in reorganization of group.

 

  •   Coordination of customer relationship management to identified individuals
within C-COR

 

  •   Support of current and new business initiatives as identified during the
specific time period identified

 

  •   Coordination of the transition of official management designations
currently held by Mr. Nederlof on behalf of the company including, but not
limited to, the position of Managing Director, C-COR Europe, B.V.

 

  •   Cooperation with any procedural requirements in order to affect this
separation agreement as written

 

  •   Mr. Nederlof will receive a total of 34 months’ pay based upon the
following calculation:

 

  •   Monthly payment base + incentive (ave. of past 5 years): € 18,436 +
€ 3,572 = € 22,008 Total severance 34 months = € 748,275

 

  •   Severance will be paid on or about July 1, 2006 as “stamrecht” (paid to an
Insurance Company net, no withholding).

 

  •   This payment will fulfill all obligations owed to Mr. Nederlof for his
separation of employment from C-COR.

 

  •   Mr. Nederlof will be entitled to payments from the Supplemental Executive
Retirement Plan as defined in the plan based upon early retirement. The
multiplier to be used for the payment will be .5454 times the $ 18,000 per year
payment for 15 years.

 

  •   Mr. Nederlof will begin receiving the 8% discretionary contribution
approved by the Compensation Committee for officers beginning in January 2006
through June 2006. Retroactive contributions will be made for the period of
October 2005 - December 2005. Arrangements for the deposit of contributions will
be coordinated by C-COR with Mr. Nederlof.

 

  •   Mr. Nederlof’s unvested options will immediately vest as a retiree on
June 30, 2006 per the terms of the Incentive Plan with option grants issued on
or after 4/18/01 having a two-year exercise period and option grants issued
prior to 4/18/01 having a one year exercise period. A copy of Mr. Nederlof’s
current option grants is attached.

 

  •   Mr. Nederlof agrees to maintain the confidentiality of all C-COR
information following his termination of employment including proprietary
knowledge acquired during the course of employment such as pricing strategies,
product and system strategies and customer strategies. He also agrees to return
all C-COR property, including but not limited to, any computer equipment or
software, all C-COR documents, all keys, badges, pricing documents, customer
contact information, furniture or other items purchased by C-COR for a home
office, and any other C-COR property.



--------------------------------------------------------------------------------

  •   Mr. Nederlof agrees to hold harmless C-COR and all of its subsidiary and
predecessor and successor companies for all claims against the company, its
employees or directors and verifies that no current legal claims against the
company have been filed on behalf of Mr. Nederlof.

 

This document is the complete agreement between the identified parties and any
representations to the contrary that may have been made are superseded by this
document. This document may not be amended or modified except by the express
written agreement signed by Mr. Nederlof and an authorized representative of
C-COR. This agreement is contingent upon verification by legal counsel of
payment to the stamrecht as being in the best interests of both parties.

 

/s/    GERHARD NEDERLOF               /s/    DAVID A. WOODLE         Gerhard
Nederlof       David A. Woodle

December 31st, 2005

     

December 31st, 2005

Date

     

Date